Citation Nr: 0007793	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased disability evaluation for 
left knee arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of a fracture of the temporoparietal bone, with 
headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.

This appeal stems, in part, from an June 1992 rating decision 
of the RO that denied increased ratings for the veteran's 
service-connected arthritis of the left knee, and for his 
service-connected residuals of a fracture of the 
temporoparietal bone, with headaches.

This case was remanded by the Board in February 1994 for 
additional development, at which time the veteran had raised 
some claims that had not been previously adjudicated.  This 
appeal also stems from a December 1995 rating decision which 
denied those raised claims: service connection for a seizure 
disorder, entitlement to VA pension benefits and entitlement 
to a total rating.  The veteran expressed disagreement with 
the denials of these latter three claims in July 1996, and a 
(supplemental) statement of the case was issued in September 
1996.  The veteran's representative filed a VA Form 646 in 
December 1996, which the Board of Veterans' Appeals (Board) 
finds constitutes a timely appeal with respect to these three 
issues.  See 38 C.F.R. §§ 3.110; 20.305 (1999).  The Board 
notes, in any event, that it has addressed all five of these 
claims in its most recent remands.

In February 1997 the Board remanded the case because the 
veteran had requested a second Travel Board hearing.  This 
hearing was provided in September 1996.  In February 1998 the 
Board again remanded this case essentially because the 
veteran had identified medical records that might link his 
seizure disorder to service, and to obtain a neurological 
examination.  The Board also sought Social Security 
Administration records potentially relevant to his more 
recent claims for pension benefits and for a total rating, as 
well as to have the veteran undergo an examination for the 
left knee that would account for pain on use and functional 
loss.  The RO completed these actions, and returned the case 
to the Board.  Since the RO did not readjudicate these issues 
or promulgate a supplemental statement of the case regarding 
them, another REMAND is required.  Further, the claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability must be readjudicated by the RO 
in light of the grant of service connection herein for a 
seizure disorder.

The Board also notes that the veteran has periodically 
attempted to obtain service connection for a left-ear hearing 
loss and for right knee arthritis, but has repeatedly failed 
to perfect appeals for the denial of such claims.  Likewise, 
although the RO denied service connection for a disability of 
the eyes in an October 1999 rating decision, from which the 
veteran filed a notice of disagreement, there is no appeal of 
record following the December 1999 statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's current seizure disorder has been medically 
linked to an inservice accident.

3.  Left knee arthritis is currently manifested by subjective 
complaints of pain on range of motion testing, with limited 
function manifested by inability to perform prolonged 
standing and walking for more than two hours at each setting, 
or repeated squatting, bending or kneeling.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a seizure disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The schedular criteria for an evaluation greater than 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.59, Part 4 Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (1999); VAOPGCPREC 9-98 and 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
service connection for a seizure disorder and for an 
increased rating for his service-connected left knee 
arthritis, to be "well grounded" within the meaning of 38 
U.S.C.A. § 5107.  With respect to his service-connection 
claim he has presented evidence of an inservice injury, a 
current disability, and a medical link between the two.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (regarding the well groundedness of an 
increased-rating claim).  The Board is also satisfied that 
all relevant evidence has been properly developed and that 
there is no further duty to assist in order to comply with 
the duty to assist, with respect to these two issues, as 
mandated by 38 U.S.C.A. § 5107.



I.  Facts

Service medical records reveal that in June 1971 the veteran 
had complaints of pain and swelling of the left knee; 
chondromalacia was diagnosed.  In March 1972 the veteran was 
involved in a motor vehicle accident.  He fractured the left 
temporoparietal bone, and incurred an abrasion of the left 
leg.  A May 1972 investigation report concluded that the 
accident had occurred in the line of duty.  In December 1972 
he complained of post-concussion headaches.  The March 1973 
separation examination report is essentially negative, 
although the veteran still complained of having headaches 
subsequent to the 1972 accident.  A consultation report, made 
at the time of the separation examination, concludes that the 
veteran had musculoskeletal headaches.

A neurological examination by VA in March 1976 was 
essentially negative, although the veteran complained of 
headaches and dizziness.  During the orthopedic evaluation at 
that time, the veteran described a 1971 football injury to 
the left knee.  Radiological evidence on the current 
evaluation revealed arthritis of that joint.

In a September 1976 rating decision, the RO granted service 
connection for a fracture of the left temporoparietal bone 
with headaches, and for arthritis of the left knee.

The record reveals that the veteran was apparently hit by a 
bus, as a pedestrian, in December 1979.  A police report 
indicates that the veteran had sustained a fracture of his 
jaw, multiple contusions, and a left frontal hematoma.  
Reportedly, the veteran had also lost consciousness.

An August 1986 VA outpatient record indicates that the 
veteran had been involved in a motor vehicle accident 
apparently a few days earlier.  He reportedly had hit his 
head.  Headaches following trauma were noted.

An April 1990 VA outpatient treatment record reveals internal 
derangement of the knees.

VA outpatient records show that in May 1990, the veteran 
reportedly had had "blackout(s)."  A VA record from May 
1991 reveals that the veteran complained of having had six 
previous blackouts that would usually start with a headache.

A June 1991 electroencephalogram was undertaken due to the 
veteran's blackouts and because of a possible seizure 
disorder.  Except for some frontal eye movements, there were 
no other localizing abnormalities or epileptiform discharges 
noted.

During VA treatment in September 1992 the veteran indicated 
that he had had seizures for the past one-and-a-half years.  
The examiner apparently assessed the veteran's seizures as 
probably secondary to the 1972 motor vehicle accident.

An April 1993 VA outpatient record indicates that the veteran 
had alcohol-related seizures.  An April 1994 VA outpatient 
treatment record indicates that the veteran had secondary 
generalized seizures, apparently related to too much caffeine 
and alcohol consumption.

At an August 1993 hearing before the Board, the veteran 
testified regarding having swollen knees; he indicated that 
sometimes they would "lock" and that he could not stand.  
He also asserted that his seizures began about two-and-a-half 
years ago.

In the context of the history of the 1972 accident, a May 
1994 VA examination report contains a diagnosis of possible 
petit mal seizures.  At that time, there was pain on 
palpation of the infrapatellar area of the knees; anterior-
posterior ligament instability was noted.

A February 1994 VA record repeats the June 1991 
electroencephalographic report findings, and contains a 
diagnosis of a seizure disorder.

During an August 1996 examination by a private physician, 
conducted pursuant to the veteran's claim for Social Security 
Administration benefits, the veteran complained of occasional 
knee pain which could be quite severe, and swelling.  He 
reported ankle problems as well, and indicated that he could 
only walk about one-and-a-half blocks.  He used a walker for 
pain and balance problems.  Objectively, there was mild-to-
moderate pain in the left knee.  Flexion was 135 degrees, and 
extension was "180" degrees.  There was no crepitation and 
no patellar instability.

A May 1997 VA magnetic resonance imaging (MRI) scan report 
reveals complex tears of the posterior horns of the left 
lateral and medial meniscus.

At a September 1997 hearing before the Board the veteran 
testified that he would have headaches along with his 
seizures.  He also discussed difficulties he had with his 
knees, noting that he wore braces--because the knees would 
buckle--and used a cane.

The veteran was provided a VA consultation examination with a 
private physician in May 1999.  The physician stated that he 
reviewed the medical records and the Board's [prior] remand.  
It was noted that the veteran had knee braces, which were 
removed for the examination, and that he used a four-point 
cane.  The examiner noted the veteran's complaints of pain, 
swelling, "giving way" and locking of the knee(s).  The 
veteran's gait was slow, but normal.  While sitting, flexion 
of the left knee was 115 degrees, extension was 0 degrees; in 
the supine position, range of motion was 0 to 95 degrees.  
There was no weakness, lack of endurance, fatigue or 
incoordination, although there was pain at the maximum of the 
ranges.  Patellar compression tests caused mild pain.  Slight 
patella alta was noted.  Objectively, there was no laxity of 
the knees.  Radiologically, the left knee was normally 
aligned; the patella was in the midline.  There were no 
degenerative changes or spurring.  The findings were 
interpreted as normal, and the examiner noted some previous 
findings which were likewise negative for degenerative 
changes.  The examiner noted the earlier findings of meniscal 
tears, and diagnosed the same.  The examiner also noted an 
earlier finding of patella alta which was indicated as 
possibly causing some pain from tracking problems.  With 
respect to functional limitations, the examiner stated that 
the veteran could not endure prolonged standing and walking 
for more than two hours at each setting, or repeated 
squatting, bending or kneeling.  There were no visible 
manifestations of movement of the joints causing locking, 
snapping or clicking, even though veteran verbally expressed 
he had pain upon slow movement.  There was no atrophy of the 
muscles, no difference in thigh circumference, and no other 
manifestations attributable to the knee disability.

The veteran was provided a VA neurological consultation 
examination by another private physician in June 1999.  The 
physician indicated that she reviewed the medical records and 
the Board's remand.  She discussed the 1972 inservice 
accident, the 1986 postservice accident, and the records 
showing seizures, including those that related the condition 
to alcohol.  She noted, however, that the veteran reportedly 
had not been consuming alcohol in the past year.  She 
reviewed the record, and commented that the veteran had had 
frequent head pain since 1972.  Objective evaluation was 
essentially negative, but upon review of the record and 
speaking with the veteran, the physician determined that the 
veteran had posttraumatic seizure disorder, with an estimated 
date of onset in 1975.  She indicated that the veteran's 
first seizure occurred in 1975 secondary to the 1972 
accident.


II.  Seizure disorder

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, the veteran clearly was involved a motor 
vehicle accident that was incurred in the line of duty.  
There are medical opinions in the record that diagnose a 
current seizure disorder, and have medically linked the 
veteran's seizures with that accident.  There is some 
contrary evidence, such as the findings that relate the 
veteran's seizures to alcohol use.  Nonetheless, the most 
recent consultation examination for this disability included 
a review of these records, and an acknowledgment of the 1986 
postservice accident.  That examiner, however, determined 
that the veteran's seizures are the result of the 1972 
inservice accident.  The Board finds that the positive and 
negative evidence is approximately in equipoise, thus the 
veteran is entitled to the benefit of the doubt.  Service 
connection is therefore warranted for a seizure disorder.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (1999).


III.  Left knee arthritis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran's service-
connected left knee arthritis is currently evaluated as 10-
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5010-5260.  This evaluation usually 
contemplates that flexion of the extremity is limited to 45 
degrees, although it appears that the veteran was provided a 
minimum rating based upon pain.  See 38 C.F.R. § 4.59; 
Diagnostic Code 5003 (under which traumatic arthritis, per 
Diagnostic Code 5010, receives the minimum rating when 
confirmed on x-ray even without limitation of motion).  In 
order to be entitled to an evaluation greater than 10 percent 
under Diagnostic Code 5010-5260 the veteran must demonstrate 
limitation of flexion to 30 degrees.  Alternatively, a higher 
evaluation may be awarded if extension of the lower extremity 
is limited to 15 degrees.  Diagnostic Code 5261.

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness. 
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59, supra.

Regarding the diagnostic codes for flexion and extension of 
the knee, 5260 and 5261 respectively, the veteran does not 
meet the objective criteria for a higher rating under either.  
See 38 C.F.R. § 4.14 (the rule against "pyramiding" would 
prohibit evaluations under both diagnostic codes).  Although 
in 1996 he indicated subjectively that he had "severe" knee 
pain, this has not been clinically demonstrated recently.  
That year, objectively he had mild-to-moderate left knee 
pain.  On the recent VA consultation examination the veteran 
verbalized that he had some pain on slow movement, but there 
were no additional, objective clinical findings to support 
this.  He had a normal gait, and there appeared to be little 
evidence of additional limitation of motion.  The veteran's 
functional limitations were that he could not endure 
prolonged standing and walking for more than two hours at 
each setting, or repeated squatting, bending or kneeling.  
There is little evidence of additional limitations due to 
pain, per se, for which he has not already been compensated.  
38 C.F.R. § 4.59; Diagnostic Code 5003.  In particular, the 
Board notes that the 1999 orthopedic examination specifically 
found there was no weakness, lack of endurance, fatigue or 
incoordination, even though there was pain at the maximum of 
range of motion testing.  Further, there was no atrophy of 
the thigh muscles--whether attributable to the knee 
disability(ies) or otherwise--and no other manifestations of 
the left knee disability.  There are no recent findings even 
demonstrating actual arthritis of the joint--i.e. the 
disability for which he is service connected.  The recent 
findings of meniscal tears are not compensable since they are 
not service connected, and regardless, no symptoms 
attributable to any left knee disability would provide a 
higher rating.  The Board thus finds that the evidence does 
not support more than the minimum compensable rating under 
Diagnostic Codes 5010-5260 or 5010-6261.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.

The VA General Counsel has opined that separate ratings may 
be assigned, without violating the rule against 
"pyramiding," for service-connected knee instability and 
service-connected arthritis with limitation of motion.  See 
VAOPGCPREC 9-98 and 23-97; see also 38 C.F.R. § 4.14.

Assuming hypothetically that the veteran's complaints of 
locking and effusion are somehow related to his service-
connected arthritis, a higher evaluation might then be 
awarded for the veteran's left knee disability under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  (Emphasis added).  Moderate recurrent subluxation or 
moderate instability of the knee, if shown, can also entitle 
a claimant to a higher evaluation under Diagnostic Code 5257.  
The most recent evidence, however, does not objectively 
demonstrate such findings.  The recent evaluation revealed no 
laxity, instability or locking of the knees.  Although 
instability was noted in 1994, objective findings for 
instability were specifically negative in 1996 and 1999.  The 
veteran has used braces and a cane, but his complaints of 
instability do not appear to be confirmed, in large part, by 
much objective evidence.  In any event, however, the veteran 
is not service connected for such disabilities--only for 
arthritis of the left knee.  If such instability can be 
separately compensable, as a separate disability, it must 
first be separately service connected.  It has not been, and 
no medical evidence relates any such knee pathology, to the 
extent it even exists now, to the service-connected 
arthritis.  The Board notes that since Diagnostic Codes 5257 
and 5258 are not based upon limitation of motion, the 
concerns raised in DeLuca do not apply.  Johnston v. Brown, 9 
Vet. App. 7, 10 (1996).  An evaluation greater than 10 
percent cannot be awarded.

The criteria for an evaluation greater than that assigned 
have not been met or approximated as explained above.  38 
C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to a disability evaluation greater than 10 
percent for arthritis of the left knee is denied.


REMAND

The RO has obtained a considerable amount of medical evidence 
since the Board's February 1998 remand, but has not 
readjudicated or issued a supplemental statement of the case 
for three of the veteran's claims that are on appeal: 
entitlement to an increased rating for residuals of a left 
temporomandibular fracture, entitlement to a total rating for 
compensation purposes based on individual unemployability, 
and entitlement to a permanent and total disability rating 
for pension purposes.

In this regard, the Board also notes that the veteran's 
service-connected residuals of a left temporomandibular 
fracture are apparently evaluated on the basis of headaches, 
under Diagnostic Code 8045-9304.  The RO, however, has not 
had the veteran recently examined for this disability, in 
particular with respect to whether there is any orthopedic 
disability regarding the fracture residuals, per se, that 
might entitle him to a higher rating under another diagnostic 
code.  See e.g., 38 C.F.R. § 4.150, Diagnostic Codes 9900, et 
seq.  This claim is thus appropriately REMANDED.

In order to ensure that due process is provided to the 
veteran, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and severity of any residuals of 
the temporomandibular fracture.  All 
indicated special studies should be 
accomplished and the claims folder should 
be made available to the examiner prior 
to the examination.  If any findings are 
attributable to the veteran's postservice 
injuries, the examiner should so state.  
If it cannot be determined which findings 
result from which accidents, the examiner 
should likewise indicate such.  Reasons 
and bases for all conclusions should be 
provided.

2.  The RO should readjudicate the three 
issues: entitlement to an increased 
rating for residuals of a left 
temporomandibular fracture, entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability, and entitlement to a 
permanent and total disability rating for 
pension purposes.  If any claim is not 
resolved to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


 



